DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2022 has been entered.
Status of Claims
3.    This Office Action is in response to the application filed on 01/05/2022. Claims 1 through 36 are presently pending and are presented for examination.
Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 17, 19, 24, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0097671 A1) in view of  Bhattad et al. (US 2019/0110277 A1) further in view of Jia et al. (US 2012/0106410 A1).

For claims 1, 12, 19, and 30 Huang teaches a method performed by a base station in a wireless communication system (see paragraph 10 “method, apparatus, and non-transitory computer readable medium of for transmission of a pilot signal in a first sub-symbols”), the method comprising: 
identifying configuration information for a single carrier-based signal transmission (see paragraph 54 “base station may identify a pilot signal within sub-symbols and communicate the identification to a UE” and paragraph 80 “wherein the full symbol consist of a number of sub-symbols are transmitted using a single-carrier waveform); 
transmitting, to two or more terminals, the configuration information (see paragraph 54 “base station may identify a pilot signal within sub-symbols and communicate the identification to a UE”, paragraph 55 “UEs 115 (two or more terminals) each receives a configuration information from a network device”, paragraph 105 “client devices, such as one or more UEs 115”, and paragraph 80 “wherein the full symbol consist of a number of sub-symbols are transmitted using a single-carrier waveform); and 
transmitting, two or more terminals (see paragraph 105 “client devices, such as one or more UEs 115”), a downlink signal on a symbol for a single carrier waveform according to the configuration information (see paragraph 54 “base station may identify a pilot signal within sub-symbols and communicate the identification to a UE”, paragraph 57 “in some examples, DL transmission may use single-carrier waveform (e.g., DFT-s-OFDM waveform)”, and paragraph 80 “wherein the full symbol consist of a number of sub-symbols are transmitted using a single-carrier waveform), 
wherein the symbol for the single carrier waveform is divided into two or more sub-symbol parts (see paragraph 105 “client devices, such as one or more UEs 115”), and the each sub-symbol part is associated  with one of two or more terminals (see paragraph 54 “base station may identify a pilot signal within sub-symbols and communicate the identification to a UE”, paragraph 55 “UEs 115 (two or more terminals) each receives a configuration information from a network device”, and paragraph 80 “wherein the full symbol consist of a number of sub-symbols are transmitted using a single-carrier waveform” and paragraph 55 “UE 115 may receive a symbol with nested sub-symbols in a transmission from a network device”, paragraph 57 “receive and/or transmit split symbols from/to UE”), and
wherein the configuration information includes information regarding resources to which the single carrier-based signal transmission is applied (see paragraph 57 the first base station 105-d may include a base station symbol configuration manager 201, which may be an example of network symbol configuration manager 101 as described with reference to FIG. 1, and may be used to receive and/or transmit virtually split symbol in which two or more sub-symbols are nested within a full symbol from/to the UE 115-a. The base station symbol configuration manager 201 may determine wireless resources associated with the connection 210, and whether symbols transmitted using the connection 210 contain nested sub-symbols” and paragraph 74 received information related to symbol splitting  may passed on to other components of the device”).
Huang does not explicitly teach information regarding resources to which the single carrier-based signal transmission is applied. 
However, Bhattad teaches receiving an indication of a configuration for control resource set used for a single carrier waveform transmission the control resource set comprising one or more pilot regions and one or more control channel regions corresponding to the one or more pilot regions, the one or more pilot regions and the one or more control channel regions spanning a bandwidth of the single carrier waveform transmission, monitoring, based at least in part on the received indication of the configuration, a first pilot region of the one or more pilot regions of the control resource set for a pilot signal for the UE, and decoding, based at least in part on the pilot signal, a control channel signal for the UE received in a first control channel region of the one or more control channel regions of the control resource set (see Bhattad:  at least paragraphs 5-8, 29-32, claims 16, 24, and 30). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing of claimed invention to use the teachings of Bhattad in the single carrier transmission system of Huang to indicate resources set used for a single waveform transmission wherein the control set comprising one or pilot regions  for a UE (see Bhattad: at least paragraphs 5-8, 29-32, claims 16, 24, and 30).
Although Huang teaches two or more sub-symbols are associated with one of UE 115-a (there are more than one UE 115 (see Fig. 13 “two UE 115”)), Huang in view of  Bhattad et does not explicitly teach each sub-symbol part is associated  with one of two or more terminals.
However, Jia teaches sub-symbol 48 is directed to terminal 20 and sub-symbol 50 directed to terminal 28 wherein the choice of sub-symbol for a terminal is based on enhancing reliability (see Jia: paragraph 67). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing of claimed invention to use the teachings of Jia in the combined single carrier transmission system of Bhattad and Huang to choose a sub-symbol for a terminal to enhance reliability (see Jia: paragraph 67).

For claims 6, 17, 24, and 35 Huang in view of  Bhattad further in view of Jia teaches the method, wherein, in case that a demodulation reference signal is transmitted according to the single carrier-based signal transmission, 3DOCKET No. SAMS07-91032 APPLICATION No. 16/751,948tPATENThe configuration information includes information for configuring a cyclic prefix (CP) length used for the demodulation reference signal (see Huang: paragraphs 82, 84, and 87 sub-symbol cyclic prefix associated with demodulation”).
7.	Claims 2-3, 13-14, 20-21, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Bhattad further in view of Jia and further in view of Chae et al. (US 2017/0373738 A1). 

For claims 2, 13, 20, and 31 Huang in view of  Bhattad further in view of Jia teaches the method, wherein the information regarding the resources to which the single carrier-based signal transmission is applied includes information regarding continuous frequency resource assignment (see Bhattad: paragraphs 147 and 168 “corset may be contiguous and non-contiguous”).
Huang in view of  Bhattad further in view of Jia does not explicitly teach continuous or discontinues frequency resource.
However, Chae teaches contiguous (continuous) frequency resources are used to generate LFDMA (localized SC-FDMA) (see Chae: paragraph 106). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing of claimed invention to use the teachings of Chae in the combined single carrier transmission system of Jia, Bhattad and Hung in order to use comb index (comb type) for using discontinuous frequency resources are used to generate IFDMA (interleaved SC-FDMA)(see Chae: paragraph 106).

For claims 3, 14, 21, and 32  Huang in view of  Bhattad further in view of Jia does not explicitly teach the method, wherein the information regarding the resources to which the single carrier-based transmission is applied includes information regarding discontinuous frequency resource assignment.
However, Chae teaches discontinuous frequency resources are used to generate IFDMA (interleaved SC-FDMA) (see Chae: paragraph 106). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing of claimed invention to use the teachings of Chae in the combined single carrier transmission system of Jia, Bhattad and Hung in order to use comb index (comb type) for using discontinuous frequency resources are used to generate IFDMA (interleaved SC-FDMA)(see Chae: paragraph 106).

8.	Claims 7-9 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Bhattad further in view of Jia and further in view of Yang (US 2011/0096658 A1).

For claims 7 and 25 Huang in view of  Bhattad further in view of Jia teaches the method, wherein transmitting the downlink signal on the symbol for the single carrier waveform (as discussed in claim 1)  further comprises: 
Huang in view of  Bhattad further in view of Jia does not explicitly teach the following
identifying a resource area to be assigned to transmit data to the terminal; 
converting a data vector to be transmitted to a parallel signal; 
assigning the parallel signal to a bandwidth for the single carrier waveform so as to convert the parallel signal to a single-carrier waveform signal; 
applying an inverse fast Fourier transform to the single-carrier waveform signal so as to convert the single-carrier waveform signal to a single-carrier signal; 
converting the single-carrier signal to a serial signal; 
converting the serial signal to an analog signal through a digital-analog conversion process; and 
transmitting  to the two or more terminals (as discussed in claim 1) the analog signal in the resource area.
However, Yang teaches the above steps. The above steps seems are common steps of processing transmission and reception of data through digital and analog media. For instance, in Fig. 3 Yang teaches analog bit stream  are fed to S-to-P converter to be processed digitally and at DAC 214 are converted to serial analog RF and from 216-230 the reverse process is carried out.
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Yang in the combined single carrier transmission system of Jia, Bhattad and Huang in to process SC-FDMA signal (see Yang: Fig. 3). 

For claims 8 and 26 Huang in view of  Bhattad further in view of Jia further in view of Yang teaches the method, wherein, in case that the data vector is converted to the parallel signal, a duplicated data vector or a reference signal is added to the data vector such that the data vector is converted to the parallel signal (as discussed in claim 7- the modification of steps of Fig. 3 of Yang is merely a design choice).

For claims 9 and 27 Huang in view of  Bhattad further in view of Jia and further in view of Yang teaches the method, wherein no data is assigned to a continuous resource having a highest or lowest frequency resource index in the resource area to be assigned (as discussed in claims 7-8).

9.	Claims 11, 18, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Bhattad further in view of Jia and further in view of Akerberg (US 6,839,333 B1).

For claims 11,18, 29, and 36  Huang in view of  Bhattad further in view of Jia does not explicitly teach the method, wherein, in case that the base station and the other base station transmit respective single carrier-based signals to the two or more terminal (as discussed in claim 1) by using resources that do not overlap each other based on the information regarding the resources associated with each base station, the respective single carrier-based signals are transmitted through respective time intervals within a time interval of a single symbol.
However, Akerberg teaches a first and second base stations with non time overlap cover first and second coverage areas wherein a controller synchronizes transmission from the first and second base stations (see Akerberg: abstract and claim 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Akerberg in the combined single carrier transmission system of Jia, Bhattad and Huang in to process SC-FDMA signal (see Akerberg: abstract and claim 1). 

Allowable Subject Matter
10.	Claims 4,10, 15, 22, 28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415